PER CURIAM.
Appellant challenges the order of the Florida Unemployment Appeals Commission upholding an appeals referee’s order recommending denial of unemployment benefits to appellant. She claims that she left her employment for good cause. However, appellant ignores the fact that the appeals referee rejected her testimony in favor of the employer’s testimony sur*145rounding the events leading up to appellant’s separation from employment. The appeals referee was free to weigh the conflicting evidence adduced at the hearing, and judge the credibility of the witnesses. Andrus v. Florida Dept. of Labor and Employment Security, 379 So.2d 468 (Fla. 4th DCA 1980); David Clark & Associates, Inc. v. Kennedy, 390 So.2d 149 (Fla. 1st DCA 1980). The appeals referee resolved the conflict in the testimony in favor of the employer. There was competent substantial evidence in the record to support the finding. Thus, it should not be disturbed on appeal. Continental Baking Co. v. Vilchez, 219 So.2d 733 (Fla. 2d DCA 1969). We therefore affirm.
ANSTEAD and WARNER, JJ., and OWEN, WILLIAM C., Jr., Senior Judge, concur.